TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00728-CR



                           Luke Masood Arabzadegan, Appellant

                                               v.

                                 The State of Texas, Appellee


          FROM THE 403RD DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-DC-02-500454, THE HONORABLE BRENDA KENNEDY, JUDGE PRESIDING


                           MEMORANDUM OPINION


              In June of 2005, in cause number D-1-DC-02-50044, appellant Luke Masood

Arabzadegan pled guilty to murder; he was convicted and sentenced to forty-five years in prison.

See Tex. Penal Code §§ 19.02(b); 12.32. On direct appeal, this Court affirmed appellant’s

conviction. See Arabzadegan v. State, 240 S.W.3d 44, 45 (Tex. App.—Austin 2007, pet. ref’d).

The mandate affirming the trial court’s judgment of conviction was issued on January 4, 2008.

              On October 11, 2019, this Court received appellant’s pro se Notice of Appeal and

Amended Notice of Appeal of his conviction.1 Appellant has already appealed his murder

conviction, and mandate has issued. He is not entitled to a second appeal of this conviction. See

Hines v. State, 70 S.W. 955, 957 (Tex. Crim. App. 1902) (“[O]nly one appeal can be made from

       1 In his notices of appeal, appellant references his conviction in cause numbers
D-1-DC-2002-500454 and D-1-DC-2005-904029. However, the record reflects that cause
number D-1-DC-2005-904029 was dismissed when appellant was convicted in cause number
D-1-DC-2002-500454. Thus, there is no judgment of conviction in that case.
a verdict and judgment of conviction in any case.”). Therefore, this Court lacks jurisdiction to

consider a second appeal from appellant’s final conviction. Accordingly, we dismiss this appeal

for want of jurisdiction. 2 See Tex. R. App. P. 43.2(f); see, e.g., McDonald v. State, 401 S.W.3d 360,

361–63 (Tex. App.—Amarillo 2013, pet. ref’d) (dismissing for want of jurisdiction defendant’s

subsequent appeal of conviction that had previously been affirmed).



                                               __________________________________________
                                               Melissa Goodwin, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed for Want of Jurisdiction

Filed: January 23, 2020

Do Not Publish




       2  In connection with this attempted second appeal, appellant has filed various motions in
this Court. All pending motions are dismissed as moot.
                                                  2